Exhibit (e) HENNESSY FUNDS TRUST THIRD AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS THIRD AMENDMENT effective as of February 28, 2014 to the Distribution Agreement, dated as of July 1, 2005, as amended February 5, 2009 and October 26, 2012 (the "Agreement"), is entered into by and between HENNESSY FUNDS TRUST, a Delaware statutory trust (the "Trust") and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and the Distributor desire to amend the series of the Agreement; and WHEREAS, Section 11 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HENNESSY FUNDS TRUST QUASAR DISTRIBUTORS, LLC By: /s/Neil J. Hennessy By: /s/James R. Schoenike Printed Name: Neil J. Hennessy Printed Name: James R. Schoenike Title: President Title: President 1 Amended Exhibit A to the Distribution Agreement Fund Names Separate Series of Hennessy Funds Trust Name of Series Hennessy Cornerstone Growth Fund Hennessy Focus Fund Hennessy Cornerstone Mid Cap 30 Fund Hennessy Cornerstone Large Growth Fund Hennessy Cornerstone Value Fund Hennessy Large Value Fund Hennessy Total Return Fund Hennessy Equity and Income Fund Hennessy Balanced Fund Hennessy Core Bond Fund Hennessy Gas Utility Index Fund Hennessy Small Cap Financial Fund Hennessy Large Cap Financial Fund Hennessy Technology Fund Hennessy Japan Fund Hennessy Japan Small Cap Fund 2
